REASONS FOR ALLOWANCE
Claims 1-4 and 6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 
A controller for a switched reluctance motor including a rotor, a stator, and coils wound around the stator and being mounted on a vehicle as a traveling drive source, the controller comprising: 
a control unit configured to perform regenerative control to apply a positive voltage and a negative voltage to the coils so that a current value of the coils becomes a first target current value in a predetermined regenerative region, 
wherein in response to determination that a battery charge state value is a first predetermined value or more, the control unit is configured to adjust a timing of at least one of an excitation start angle and an excitation end angle to reduce a section where a negative voltage is applied to the coils to be narrower than a section where a negative voltage is applied to the coils in a case where the battery charge state value is less than the first predetermined value; and
 wherein in a case where the battery charge state value is the first predetermined value or more and a temperature of the coils is a second predetermined value or less, the control unit is configured to reduce the section, in which the negative voltage is applied to the coils to be narrower than a section where a negative voltage is applied to the coils in a case where the battery charge state value is less than the predetermined value.

The closest prior art Yamada (WO "2017/217102") teaches:
 	A SR motor with rotor and stator wherein the excitation coil is wound around the stator and the SR motor is directly connected to the crankshaft of the vehicle engine. The control system of the motor 

This close prior art fails to teach the bolded portions of the claim and these bolded portions are neither inherent nor obvious. As a result, these are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ZEMENAY T TRUNEH/Examiner, Art Unit 2846  
1/29/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846